Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered March 12, 2010, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Since plaintiffs employer and defendant functioned as one company, plaintiffs claims against defendant are barred by Workers’ Compensation Law § 11 (see Hernandez v Sanchez, 40 AD3d 446 [2007]; Ramnarine v Memorial Ctr. for Cancer & Allied Diseases, 281 AD2d 218 [2001]; Anduaga v AHRC NYC New Projects, Inc., 57 AD3d 925 [2008], lv denied 12 NY3d 707 [2009]). The record demonstrates that, while the two entities have separate certificates of incorporation, they share a president and director of finance, financial management, administrative headquarters, an insurance policy, and a common purpose. Moreover, plaintiffs employer is a permanent member of defendant, defendant owns the building in which plaintiff was injured, and has no employees, while plaintiffs employer pays all the building’s operating expenses and has employees to operate the facility.
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ.